908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Lee EVANS, Defendant-Appellant.
No. 90-5814.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of appellant's motions for appointment of counsel and for leave to proceed on appeal in forma pauperis.


2
A review of the documents before the court indicates that appellant appealed on June 14, 1990, from the order entered June 1, 1990, denying appointment of counsel.  Such an order is not appealable.   Holt v. Ford, 862 F.2d 850, 851 (11th Cir.1989) (en banc);  Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 764 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985).


3
It is ORDERED that the motions for counsel and pauper status on appeal be denied and the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.